DETAILED ACTION
This is a continuation of application No. 16/622,531.
Claims 1-4, 6-12, and 14-20 rejected under non-statutory double patenting.
Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,314,944 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter corresponds as follows:
Current Application
'944 Patent
1, 9 ,17
1
2, 10, 18
1 (in response to request from user … retrieving the stored … parameters)
3, 11, 19
5 (intent … in the … dialog)
4, 12, 20
5 (slot values are parameters)
5, 13
--
6, 14
4
7, 15
1 (third-party application is an obvious variation of automated assistant implemented at least in part by one or more processors)
8, 16
1 (third-party application is an obvious variation of automated assistant implemented at least in part by one or more processors)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn et al., U.S. PG-Publication No. 2017/0300831 A1, in view of Kalns et al., U.S. PG-Publication No. 2014/0310001 A1.

Claim 1
	Gelfenbeyn discloses a method implemented using one or more processors, comprising: receiving, at one or more input components of a computing device operated by a user, one or more instances of free form natural language input from the user during a first human-to-computer dialog between the user, an automated assistant implemented at least in part by one or more of the processors, and a third-party application. Gelfenbeyn discloses an automated assistant executing on a computing device that invokes "an agent during a dialog between a user" by "receiving, during a human-to-automated assistant dialog, natural language input of the user that indicates a desire to engage an agent." Gelfenbeyn, ¶¶ 1-3. An agent can be a third-party application. Id. at ¶ 14 ("agent may be a third-party," "agent can be an application installed on the client device or an application executable remote from the client device").
	Gelfenbeyn discloses wherein the automated assistant brokers a transaction between the user and the third-party application based on one or more of the instances of free form natural language input. Invoking an agent includes transmitting a request comprising invocation parameters (e.g. value for an intent parameter and/or values for intent slot parameters). Id. at ¶ 2. Parameters module 122 determines parameter values "based on input provided by the user in a dialog with the automated assistant 110." Id. at ¶ 63. Agents (i.e. third-party applications) are selected based on an intent parameter expressed in the natural language input (i.e. human-computer dialog). Id. at ¶ 26; See Also ¶ 69 ("agent request can be based on values for parameters determined by parameters module 122"). Agents are used to broker transactions derived from "the value for an intent of a dialog" such as "booking," "booking a restaurant reservation," "booking a hotel," "purchasing professional services," and "purchasing travel services." Id. at ¶ 63; See Also ¶¶ 139-145; FIG. 8 (describing transaction for buying flowers). 
	Gelfenbeyn discloses storing, for subsequent use, one or more first parameters of the first human-to-computer dialog. Gelfenbeyn discloses updating "global parameter value(s) based on interaction of the user with [a] single agent." A user can invoke a second alternative agent, and the invocation request can "include the updated global parameter value(s)" such that "values derived through interaction with a first agent can be transferred to a subsequently invoked agent, thereby increasing the efficiency of interactions with the subsequently invoked agent." Id. at ¶¶ 97-99; FIG. 4 (Blocks 476-480); See Also ¶ 141 (automated assistant updates global value for the "flower type" intent slot parameter based on spoken input, e.g. 12 red roses).
	Gelfenbeyn discloses receiving, at one or more of the input components of the computing device, one or more further instances of free form natural language input from the user during a second human-to-computer dialog between the user and the automated assistant, where the second human-to-computer dialog occurs after … the first human-to-computer dialog. Figure 8 illustrates an example dialog with an automated assistant. The assistant receives a first free form natural language input for brokering a flower purchase transaction (880A, 880B). Then, the assistant receives a second free form natural language input (880C). Id. at ¶¶ 143-144.
	Gelfenbeyn does not expressly disclose receiving, at one or more of the input components of the computing device, one or more further instances of free form natural language input from the user during a second human-to-computer dialog between the user and the automated assistant, where the second human-to-computer dialog occurs after, and is semantically distinct from, the first human-to-computer dialog; storing one or more second parameters of the second human-to-computer dialog between at least the user and the automated assistant in association with a second dialog context, wherein the first and second dialog contexts have mismatched intents; and subsequent to the second human-to-computer dialog between the user and the automated assistant, retrieving the stored one or more first parameters associated with the third party application, and using the retrieved first parameters to resume the first human-to-computer dialog.
	Kalns discloses where the second human-to-computer dialog occurs after, and is semantically distinct from, the first human-to-computer dialog. Kalns disclosers a virtual personal assistant (VPA) application that interacts with users "in a conversational manner to provide access to electronic information and services." Kalns, ¶ 2. The VPA uses a user's "dialog history" comprising "natural language dialog provided by the user … to lean about the user's past interactions with the VPA." The VPA can then "capture and analyze a set of intents in order to deduce higher-level or implicit (e.g., unstated) information about the user and/or dialog session involving the user," wherein intents "may include semantically meaningful information about the user's natural language dialog input, which the VPA 110 can understand and process in order to invoke an appropriate electronic service on the user's behalf." Id. at ¶¶ 18-19. The set of intents "may include intents that are instantiated during a current dialog session involving the user … as well as intents that have been instantiated during one or more previous conversations involving the user." Id. at ¶ 24. Figure 10 illustrates an example human-machine interaction using the VPA. At 1020, "the user requests the system 1000 to find a charging station (i.e., for an electric vehicle) at 10:00 a.m." (first human-to-computer dialog). At 1024, "the user requests that a lunch date be added to his calendar" (second human-to-computer dialog). Id. at ¶¶ 109-110. The first intent to "find a charging station" is semantically different and does not overlap the second intent "adding a lunch date to calendar" (i.e. mismatched intents).
	Kalns discloses storing one or more second parameters of the second human-to-computer dialog between at least the user and the automated assistant in association with a second dialog context, wherein the first and second dialog contexts have mismatched intents. Kalns discloses that the VPA "may … ascribe values to one or more parameters of a predefined intent based on a particular instance of the user-supplied dialog input." Id. at ¶ 22. The input intent is a data structure "that has a name … and an associated parameter list, where each parameter has one or more associated attributes." Id. at ¶ 47. Further, Kalns discloses a "dialog context builder 210" that "operates during a dialog session … to create and maintain the dialog context 212, which includes a history of the intents 136, 142 that are instantiated during the current dialog session." Id. at ¶ 62. In one embodiment, "[i]f the current input intent 213 is not resolved before another dialog input 112 is received, the dialog context builder 210 may add the current input intent 213 to another portion of the dialog context 212, which may be embodied as a computerized data structure such as a stack, another type of 'last in, first out' data structure, or another suitable data type." Id. at ¶ 65; Compare dialog context stack of Kalns with Spec. ¶ 10 ("dialog contexts may be maintained in memory as a stack"). 
	Kalns discloses subsequent to the second human-to-computer dialog between the user and the automated assistant, retrieving the stored one or more first parameters associated with the third-party application, and using the retrieved first parameters to resume the first human-to-computer dialog. Kalns discloses an "intent interpreter 134" enabling the VPA to "better reason about earlier parts of the same conversation," and "can reason about which incomplete intents should be processed next, in accordance with the dialog context 212." This helps the VPA to "response appropriately when the user makes an implicit reference to an earlier part of the conversation." Id. at ¶ 76. Returning to the example in Figure 10, subsequent to dialog 1024 (i.e. second human-to-computer dialog) the user asks "How long will charging take?" Kalns discloses that "the intent analysis using the dialog context 212 … allows the system 100 to remember the details about the charging station discussed earlier, and formulate a response." The VPA "is able to analyze the dialog context 212 and relate the user's statement at box 1028 to the previous statement made by the system 1000 at box 1022" (i.e. first human-to computer dialog). Id. at ¶¶ 109-110; See Also ¶ 107 ("the interaction may be a continuation of an earlier-stated dialog that had been temporarily 'paused' by the user"). Accordingly, the VPA retrieves parameters from dialog context 212 to resume the first dialog regarding the charging station. Further, Kalns discloses that an "intent interpreter 134 can associate two pieces of dialog input 112 with each other despite the presence of intervening instances of dialog input 112." Id. at ¶ 48.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated voice assistant of Gelfenbeyn to incorporate the personal voice assistant with dialog context stack as taught by Kalns. One of ordinary skill in the art would be motivated to integrate the dialog context stack into Gelfenbeyn, with a reasonable expectation of success, in order to enable a voice assistant to "responds appropriately when the user makes an implicit reference to an earlier part of the conversation." Kalns, ¶ 76.

Claim 2
	Kalns discloses wherein the retrieving is performed in response to receipt of a request from the user. Returning to the example in Figure 10, subsequent to dialog 1024 (i.e. second human-to-computer dialog) the user asks "How long will charging take?" Kalns discloses that "the intent analysis using the dialog context 212 … allows the system 100 to remember the details about the charging station discussed earlier, and formulate a response." The VPA "is able to analyze the dialog context 212 and relate the user's statement at box 1028 to the previous statement made by the system 1000 at box 1022" (i.e. first human-to computer dialog). Kalns, ¶¶ 109-110. Accordingly, Kalns receives parameters of the first dialog context based on the request of "How long will charging take?"

Claim 3
	Kalns discloses wherein the request from the user comprises one or more words that are matched to one or more of the first parameters. Kalns discloses an "input understanding module 130" that "may select the input intent 136" to apply to a given instance of user dialog." Input understanding module 130 uses the natural language user input 112 examples "I need a gift," "I’d like to buy a gift" or "Show me some popular gifts" to match these words to  the topic input intent of "search product" with a parameter or "recipient=other." Kalns, ¶ 47.

Claim 4
	Kalns discloses wherein the request from the user comprises one or more words that are matched to one or more topics associated with the first dialog context. Kalns discloses an "input understanding module 130" that "may select the input intent 136" to apply to a given instance of user dialog." Input understanding module 130 uses the natural language user input 112 examples "I need a gift," "I’d like to buy a gift" or "Show me some popular gifts" to match these words to  the topic input intent of "search product" with a parameter or "recipient=other." Kalns, ¶ 47.

Claim 5
	Kalns discloses wherein the first and second dialog contexts do not include any overlapping intents. Figure 10 illustrates an example human-machine interaction using the VPA. At 1020, "the user requests the system 1000 to find a charging station (i.e., for an electric vehicle) at 10:00 a.m." (first human-to-computer dialog). At 1024, "the user requests that a lunch date be added to his calendar" (second human-to-computer dialog). Kalns, ¶¶ 109-110. The first intent to "find a charging station" is semantically different and does not overlap the second intent "adding a lunch date to calendar" (i.e. mismatched intents).

Claim 6
	Kalns discloses wherein the one or more one or more first parameters and the one or more second parameters are stored in computer memory that is local to the computing device operated by the user. Kalns discloses a "dialog context builder 210" that "operates during a dialog session … to create and maintain the dialog context 212, which includes a history of the intents 136, 142 that are instantiated during the current dialog session." Kalns, ¶ 62. In one embodiment, "[i]f the current input intent 213 is not resolved before another dialog input 112 is received, the dialog context builder 210 may add the current input intent 213 to another portion of the dialog context 212, which may be embodied as a computerized data structure such as a stack, another type of 'last in, first out' data structure, or another suitable data type." Id. at ¶ 65. Figure 2 illustrates dialog context 212 as part of "intent interpreter 134;" Figure 1 illustrates "intent interpreter 134" as part of computing system 100 (i.e. computing device operated by the user). Id. at ¶ 36.
Claim 7
	Gelfenbeyn discloses wherein the third-party application comprises a ride-sharing application. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "application" to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "ride-sharing application" because the functional programming of the method does not change based on what the "application" represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.
	Nonetheless, Gelfenbeyn discloses engaging agents that handle a "purchasing travel services" intent. Gelfenbeyn, ¶ 13.

Claim 8
	Gelfenbeyn discloses wherein the third-party application comprises a reservation application. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "application" to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "reservation application" because the functional programming of the method does not change based on what the "application" represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.
	Nonetheless, Gelfenbeyn discloses engaging agents that handle a "restaurant reservation " intent. Gelfenbeyn, ¶ 13.

Claims 9-16
	Claims 9-16 recite a system configured to perform the steps of the method recited in claims 1-8. Accordingly, claims 9-16 are rejected as indicated in the rejection of claims 1-8.

Claims 17-20
	Claims 17-20 recite a medium storing instructions for performing the steps of the method recited in claims 1-4. Accordingly, claims 17-20 are rejected as indicated in the rejection of claims 1-4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        December 16, 2022